Citation Nr: 0313412	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  93-08 235	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Entitlement to service connection for asthma and 
emphysema.

2.  Entitlement to service connection for arteriosclerotic 
cardiovascular disease secondary to exposure to herbicides.

3.  Entitlement to an increased disability rating for low 
back pain with spasm, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel
INTRODUCTION

The veteran served on active duty from December 1971 to 
October 1984.  This appeal comes to the Board of Veterans' 
Appeals (Board) from a November 1997 rating action of the 
Montgomery, Alabama, regional office (RO).  In that decision, 
the RO, in pertinent part, denied service connection for 
asthma and emphysema, and arteriosclerotic cardiovascular 
disease secondary to exposure to herbicides, and denied an 
increased rating for the veteran's service-connected low back 
disability.


REMAND

In May 2002, the Board deferred adjudication of the case 
pending additional development of the claim pursuant to 
38 C.F.R. § 19.9(a)(2) (2002), which included examinations 
and a medical opinion.  As a result of the development, the 
Board has received additional medical evidence.  Also in 
September 2002, the Board informed the veteran of the 
provisions of the Veterans Claims Assistance Act of 2000, 
38 U.S.C. §§ 5103, 5103A, 5107 (West 2002).  However, the 
United States Court of Appeals for the Federal Circuit has 
recently invalidated the regulations, which empowered the 
Board to consider additional evidence without prior RO review 
in the absence of a waiver of such review by the appellant or 
his representation and the Board to issue written 
notification pertaining to requirements of the VCAA.  .  
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The RO 
has not had the opportunity to review the additional evidence 
received in conjunction with the Board's development.  
Accordingly, the claim must be remanded to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002) and Quartuccio v. Principi, 16 
Vet. App, 183, 187 (2002).

2.  The RO is requested to readjudicate 
the veteran's claims with consideration 
of all the evidence added to the record 
since the last supplemental statement of 
the case in June 2001.  If the benefits 
sought are not granted the RO should 
furnish the veteran and his 
representative supplemental statement of 
the case, containing notice of the 
relevant action taken on the claims since 
the last supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

